In a proceeding pursuant to article 78 of the CPLR to compel respondent to grant sabbatical leaves to its staff members, petitioners appeal from a judgment of the Supreme Court, Nassau County, entered September 29, 1971, which dismissed the proceeding. Judgment affirmed, without costs. In our opinion, the collective bargaining agreement between petitioner Federation of Teachers and respondent Board of Education did not create a contractual obligation on the part of the latter to grant any sabbatical leave to the members of the former. Hence, whether section 82 .of the Civil Service Law does not prohibit the granting of the summer sabbatical leave for which petitioner Zellan was recommended by the Board’s Superintendent cannot affect the judgment at bar, for petitioners may not obtain judicial relief directing the board to grant a benefit to which petitioners have not shown a legal right. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur. [67 Mise 2d 558.]